         Case 1:20-cv-04379-KPF Document 26 Filed 07/20/21 Page 1 of 29




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    SANAYI BECKLES-CANTON,

                                 Plaintiff,
                                                                 20 Civ. 4379 (KPF)
                          -v.-

    LUTHERAN SOCIAL SERVICES OF NEW                           OPINION AND ORDER
    YORK, INC.,

                                 Defendant.

KATHERINE POLK FAILLA, District Judge:

        Plaintiff Sanayi Beckles-Canton brings this action against her former

employer, Defendant Lutheran Social Services of New York, Inc., alleging a

violation of the anti-retaliation provision of the False Claims Act (the “FCA”), 31

U.S.C. § 3730(h). Specifically, Plaintiff alleges that she was terminated in

retaliation for her internal and external reporting of Defendant’s

misappropriation and misuse of funds received from Head Start, a program

administered by the U.S. Department of Health and Human Services (“HHS”).

Defendant has moved to dismiss the Complaint under Federal Rule of Civil

Procedure 12(b)(6). For the reasons set forth below, the Court denies

Defendant’s motion.

                                        BACKGROUND 1

        Factual Background

        Defendant, a not-for-profit corporation located in New York (Compl. ¶ 7),

operates a faith-based agency that provides community services to individuals


1       The facts in this Opinion are drawn from Plaintiff’s Complaint (“Compl.” (Dkt. #1)),
        which is the operative pleading in this action. The Court accepts as true the well-
        Case 1:20-cv-04379-KPF Document 26 Filed 07/20/21 Page 2 of 29




seeking assistance with food, shelter, education, and other needs-based

services in New York City (id. at ¶ 8). As relevant to this action, Defendant

maintains a number of early childhood education centers for low-income

children under the age of mandatory school attendance. (Id. at ¶ 9). Head

Start, administered under the auspices of HHS, provides the primary source of

federal funding for these education centers. (Id.). As a recipient of federal

funds, Defendant is required to comply with certain federal regulations

mandating proper fiscal control and certain accounting procedures to ensure

that expenditures reimbursed by federal funds are: (i) authorized in advance;

(ii) made only for eligible expenditures; and (iii) accurately reported. (Id. at ¶ 10

(citing 34 C.F.R. §§ 80.20, 80.21)).

      Plaintiff was hired as Defendant’s Director of Family Services on

August 1, 2016. (Compl. ¶ 11). In that role, Plaintiff was responsible for

overseeing Defendant’s education centers in Brooklyn, the Bronx, and

Manhattan. (Id.). Plaintiff’s job responsibilities included, inter alia: (i) hiring

Family Services Coordinators (“FSCs”), and training and coaching FSCs

regarding the Head Start Family Service model and program requirements;

(ii) ensuring that FSCs maintained organized records; (iii) reviewing and

tracking individualized Family Partnership Agreements; (iv) monitoring FSCs’




      pleaded allegations of Plaintiff’s Complaint for purposes of this motion. For ease of
      reference, the Court refers to Defendant’s opening brief as “Def. Br.” (Dkt. #18);
      Plaintiff’s opposing brief as “Pl. Opp.” (Dkt. #21); and Defendant’s reply brief as “Def.
      Reply” (Dkt. #24).

                                               2
       Case 1:20-cv-04379-KPF Document 26 Filed 07/20/21 Page 3 of 29




files and workloads; (v) submitting accurate and timely reports; and

(vi) regularly visiting Defendant’s education centers. (Id. at ¶ 12).

      Plaintiff alleges that in May 2017, in the course of her review of certain

records prepared by FSCs, she discovered that Defendant was backdating

receipts for purchases of children’s educational supplies in order to fully

expend its budget with Head Start. (Compl. ¶¶ 13-14). These purchases were

made primarily at Lakeshore, a supply store that specialized in learning

products and teaching resources. (Id. at ¶ 14). Through investigation, Plaintiff

came to believe that Defendant was engaged in “fraudulent and wasteful

spending” designed to prevent Head Start from decreasing Defendant’s budget

for the next fiscal year, as the budget was determined by the prior year’s

expenditures. (Id.). According to Plaintiff, to avoid scrutiny of its high-volume

spending, Defendant had Lakeshore backdate its receipts to indicate that the

purchases had occurred in earlier months. (Id. at ¶ 15). Plaintiff also

discovered that Defendant was charging $200 admission fees for its summer

program at the direction of its Executive Director, Khamele McCleod-Cato. (Id.

at ¶ 16). Because this program was funded by Head Start, it was required to

be administered “free of charge.” (Id.).

      Later that month, Plaintiff informed Damyn Kelly, Defendant’s President

and Chief Executive Officer, that she was aware that Defendant had engaged in

“misappropriation and misuse” of federal funds. (Compl. ¶ 17). Plaintiff alleges

that while Kelly told her that he would investigate the alleged incidents, he in

fact disregarded her complaints. (Id. at ¶ 18). What is more, at a weekly

                                           3
        Case 1:20-cv-04379-KPF Document 26 Filed 07/20/21 Page 4 of 29




leadership meeting in or around June 2017, McCleod-Cato told Plaintiff: “I

know that you spoke to Kelly about the violations, but he told me that nothing

was going to be done.” (Id. at ¶ 19). When Plaintiff responded that “we have to

take steps to pass federal regulations,” McCleod-Cato stated that she would

“take care of it.” (Id.).

       In August 2017, Plaintiff met with Kelly for a second time and again

raised the “spending issues involving Head Start funds.” (Compl. ¶ 20). Kelly

responded that he would investigate Plaintiff’s allegations, but encouraged her

to “be a team player” and to “keep things internal.” (Id.). Again, Plaintiff was

subsequently criticized by McCleod-Cato for complaining directly to Kelly, this

time being told that she had “no authority” to do so. (Id. at ¶ 21). Plaintiff

alleges that, after the two meetings with Kelly, her relationship with McCleod-

Cato deteriorated to the point that McCleod-Cato openly criticized Plaintiff and

otherwise “acted cold and hostile towards her.” (Id.).

       In late August 2017, Plaintiff requested a meeting with Kelly to discuss

McCleod-Cato’s hostility and to express concerns that she was experiencing

retaliation for her internal reporting. (Compl. ¶ 21). Kelly met with Plaintiff the

following month and encouraged her to identify “other ways of working with the

situation and dealing with McCleod-Cato.” (Id. at ¶ 22). Even after this

meeting, Kelly failed to take any steps to address McCleod-Cato’s conduct.

(Id.). Moreover, in late November 2017, Plaintiff learned that Defendant was

continuing its practice of backdating receipts. (Id. at ¶ 23). Consequently,

Plaintiff submitted a written complaint to Head Start reporting both

                                         4
       Case 1:20-cv-04379-KPF Document 26 Filed 07/20/21 Page 5 of 29




Defendant’s backdating of receipts as well as its practice of charging students

to attend the Head Start summer program. (Id.).

      On February 5, 2018, McCleod-Cato terminated Plaintiff’s employment,

ostensibly for “serious misconduct” in which Plaintiff had allegedly engaged

while at a December 2017 Parent Leader conference in Austin, Texas. (Compl.

¶¶ 24, 27-29). Plaintiff had attended the annual conference with Defendant’s

Director of Program Governance and a student’s parent invited by the Director.

(Id. at ¶ 25). Plaintiff’s termination letter claimed that she had falsified car

service receipts and had either submitted or assisted the parent in submitting

the fraudulent receipts. (Id. at ¶ 28). Additionally, McCleod-Cato indicated

that Plaintiff had been terminated for mishandling Defendant’s funds,

including for “treating” the parent to a dinner on the trip costing $130.99. (Id.

at ¶ 29). Plaintiff contends that she submitted her own receipts following the

conference and had no knowledge of the contents of the parent’s receipts, as

the parent’s attendance was the responsibility of the Director of Program

Governance. (Id. at ¶ 30). Despite this, the Director of Program Governance

faced “zero disciplinary action” for the parent’s conduct. (Id. at ¶ 31).

      Procedural Background

      On June 8, 2020, Plaintiff initiated this action with the filing of her

Complaint. (Dkt. #1). On August 17, 2020, Defendant filed a letter requesting

a conference regarding its anticipated motion to dismiss Plaintiff’s Complaint

(Dkt. #12), and Plaintiff filed a letter in opposition on August 21, 2020 (Dkt.

#13). On August 21, 2020, the Court issued a memorandum endorsement


                                         5
        Case 1:20-cv-04379-KPF Document 26 Filed 07/20/21 Page 6 of 29




indicating it did not believe a pre-motion conference was necessary and setting

a briefing schedule on Defendant’s motion. (Dkt. #14). Defendant filed the

instant motion to dismiss on September 25, 2020 (Dkt. #17-18); Plaintiff filed

her opposition submission on November 6, 2020 (Dkt. #21); and Defendant

filed its reply submission and request for oral argument on December 4, 2020

(Dkt. #24, 25). 2

                                      DISCUSSION

      Applicable Law

      1.     Motions to Dismiss Under Fed. R. Civ. P. 12(b)(6)

      To survive a motion to dismiss pursuant to Federal Rule of Civil

Procedure 12(b)(6), a plaintiff must plead “sufficient factual matter, accepted as

true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (citation and internal quotation marks omitted). A

claim is facially plausible “when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. In considering the motion, a court must “draw all

reasonable inferences in Plaintiffs’ favor” and “assume all well-pleaded factual

allegations to be true.” Faber v. Metro. Life Ins. Co., 648 F.3d 98, 104 (2d Cir.

2011) (internal quotation marks omitted) (quoting Selevan v. N.Y. Thruway

Auth., 584 F.3d 82, 88 (2d Cir. 2009)).




2     Although the Court appreciated Defendant’s willingness to appear for oral argument, it
      determined that oral argument was not necessary to resolve the instant motion.

                                             6
       Case 1:20-cv-04379-KPF Document 26 Filed 07/20/21 Page 7 of 29




      Notwithstanding, a court is “not bound to accept conclusory allegations

or legal conclusions masquerading as factual conclusions.” Rolon v.

Henneman, 517 F.3d 140, 149 (2d Cir. 2008) (citation and internal quotation

marks omitted); see also Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009)

(“[A]lthough a court must accept as true all of the allegations contained in a

complaint, that tenet is inapplicable to legal conclusions, and threadbare

recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.” (internal quotation marks omitted) (quoting Iqbal,

556 U.S. at 678)). Moreover, “[w]here a complaint pleads facts that are ‘merely

consistent with’ a defendant’s liability, it ‘stops short of the line between

possibility and plausibility of entitlement to relief.’” Iqbal, 556 U.S. at 678

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557 (2007)).

      2.     Retaliation Under the FCA

      The FCA, 31 U.S.C. §§ 3729-3733, a federal statute “originally aimed ...

at stopping the massive frauds perpetrated by large contractors during the Civil

War,” Universal Health Servs., Inc. v. United States ex rel. Escobar, 136 S. Ct.

1989, 1996 (2016), “imposes significant penalties on those who defraud the

Government,” id. at 1995. And although “Congress has repeatedly amended

the Act, ... its focus remains on those who present or directly induce the

submission of false or fraudulent claims.” Id. at 1996.

      The “whistleblower” provision of the FCA, 31 U.S.C. § 3730(h), was

intended to protect persons who assist in the discovery and prosecution of

fraud who otherwise would not come forward for fear of termination,


                                         7
        Case 1:20-cv-04379-KPF Document 26 Filed 07/20/21 Page 8 of 29




harassment, or other forms of retaliation. See Faldetta v. Lockheed Martin

Corp., No. 98 Civ. 2614 (RCC), 2000 WL 1682759, at *11 (S.D.N.Y. Nov. 9,

2000); see also Swanson v. Battery Park City Auth., No. 15 Civ. 6938 (JPO),

2016 WL 3198309, at *2 (S.D.N.Y. June 8, 2016). It provides in relevant part:

             [a]ny employee … shall be entitled to all relief necessary
             to make that employee … whole, if that employee … is
             discharged,     demoted,     suspended,        threatened,
             harassed, or in any other manner discriminated against
             in the terms and conditions of employment because of
             lawful acts done by the employee … in furtherance of
             an action under this section or other efforts to stop 1 or
             more violations of this subchapter.

31 U.S.C. § 3730(h). In order to plead a claim of retaliation under the FCA, a

plaintiff is generally required to show that (i) “[s]he engaged in activity

protected under the statute”; (ii) “the employer was aware of such activity”; and

(iii) “the employer took adverse action against [her] because [s]he engaged in

the protected activity.” United States ex rel. Chorches for Bankr. Est. of Fabula

v. Am. Med. Response, Inc., 865 F.3d 71, 95 (2d Cir. 2017). 3 Significantly, a



3     Plaintiff argues that she is not required to plead a prima facie case at this stage of the
      litigation, but need only “allege minimal factual support for the proposition that [her]
      employer was motivated by discriminatory, or retaliatory, intent.” (Pl. Opp. 7-8). In
      support, Plaintiff proffers a number of cases that do not pertain to the FCA, let alone a
      retaliation claim brought pursuant to the FCA. See Littlejohn v. City of New York, 795
      F.3d 297, 310-11 (2d Cir. 2015) (Title VII of the Civil Rights Act of 1964 claim); Vega v.
      Hempstead Union Free Sch. Dist., 801 F.3d 72, 89-91 (2d Cir. 2015) (same); EEOC. v.
      Port Auth. of N.Y. & N.J., 768 F.3d 247, 254 (2d Cir. 2014) (Equal Pay Act claim); Balko
      v. Ukrainian Nat’l Fed. Credit Union, No. 13 Civ. 1333 (LAK) (AJP), 2014 WL 1377580, at
      *10-11 (S.D.N.Y. Mar. 28, 2014) (Federal Credit Union Act claim), report and
      recommendation adopted, No. 13 Civ. 1333 (LAK), 2014 WL 12543813 (S.D.N.Y.
      June 10, 2014). The Court understands that sister courts within this District continue
      to require plaintiffs to allege each element of an FCA retaliation claim to survive a
      motion to dismiss. See, e.g., Lawrence v. Int’l Bus. Mach. Corp., No. 12 Civ. 8433 (DLC),
      2017 WL 3278917, at *8-9 (S.D.N.Y. Aug. 1, 2017) (dismissing FCA retaliation claims
      for failure to allege protected activity, notice, and but-for causation); cf. Swanson v.
      Battery Park City Auth., No. 15 Civ. 6938 (JPO), 2016 WL 3198309, at *3 (S.D.N.Y.
      June 8, 2016) (discussing the same pleading requirements with respect to the New York

                                              8
        Case 1:20-cv-04379-KPF Document 26 Filed 07/20/21 Page 9 of 29




plaintiff “need not plead an FCA retaliation claim with particularity because no

showing of fraud is required.” United States ex rel. O’Toole v. Cmty. Living

Corp., No. 17 Civ. 4007 (KPF), 2020 WL 2512099, at *11 (S.D.N.Y. May 14,

2020) (internal quotation marks omitted) (quoting United States v. N. Adult

Daily Health Care Ctr., 205 F. Supp. 3d 276, 297 (E.D.N.Y. 2016)).

      Analysis

      Defendant argues that Plaintiff has failed to plead each of the required

elements of a retaliation claim under § 3730(h). Specifically, Defendant asserts

that Plaintiff has failed to allege that: (i) she engaged in “protected activity”

under the FCA (Def. Br. 6-14); (ii) Defendant was on notice of any such

protected activity (id. at 14-15; Def. Reply 2-7); and (iii) she was terminated by

Defendant because of her alleged protected conduct (Def. Br. 15-19). The

Court will address each of Defendant’s proffered bases for dismissal, but to

preview, it finds that Plaintiff has alleged a viable retaliation claim.

      1.     Plaintiff Has Alleged Protected Activity

       As stated above, to satisfy the first element of her retaliation claim,

Plaintiff must allege that she engaged in conduct protected under the FCA.

Chorches, 865 F.3d at 95. Protected conduct under the FCA encompasses:

“[i] lawful acts done by the employee … in furtherance of an action under the

FCA, and [ii] other efforts to stop one or more violations of the FCA.” New York

ex rel. Khurana v. Spherion Corp., No. 15 Civ. 6605 (JMF), 2021 WL 50890, at



      False Claims Act). That said, under either pleading standard, Plaintiff’s claim
      withstands Rule 12(b)(6) scrutiny.

                                              9
       Case 1:20-cv-04379-KPF Document 26 Filed 07/20/21 Page 10 of 29




*11 (S.D.N.Y. Jan. 6, 2021) (citation and internal quotation marks omitted). As

relevant here, “an employee’s activities may be protected even where an FCA

suit has not been filed.” Faldetta, 2000 WL 1682759, at *12. While protected

activity is “interpreted broadly,” an “employee’s purpose must not be detached

from the [FCA] in order for the employee to receive the FCA’s whistle blower

protections.” Garcia v. Aspira of New York, Inc., No. 07 Civ. 5600 (PKC), 2011

WL 1458155, at *4 (S.D.N.Y. Apr. 13, 2011) (alteration in Garcia) (quoting

Luckev v. Baxter Healthcare Corp., 2 F. Supp. 2d 1034, 1051 (N.D. Ill. 1998)).

       Generally, for an employee’s conduct to be “in furtherance of an action

under the FCA,” she “must have been investigating matters that were

calculated, or reasonably could have [led], to a viable FCA action.” Garcia,

2011 WL 1458155, at *4 (quoting Faldetta, 2000 WL 1682759, at *12 (internal

quotation marks omitted)). While “it is not necessary for the plaintiff actually

to file a qui tam lawsuit, or even to know that the investigation could lead to

such a suit,” Fisch v. New Heights Acad. Charter Sch., No. 12 Civ. 2033 (DLC),

2012 WL 4049959, at *5 (S.D.N.Y. Sept. 13, 2012) (internal quotation marks

omitted) (quoting Shekoyan v. Sibley Int’l, 409 F.3d 414, 423 (D.C. Cir. 2005)),

her investigation must be “directed at exposing a fraud upon the government.”

Id. (internal quotation marks omitted) (quoting Moor-Jankowski v. Bd. of Trs. of

N.Y. Univ., No. 96 Civ. 5997 (JFK), 1998 WL 474084, at *10 (S.D.N.Y. Aug. 10,

1998)). However, “even if the employee’s actions were not necessarily in

furtherance of an FCA claim,” a retaliation claim can be stated “so long as the

employee was engaged in efforts to stop an FCA violation[.]” Swanson, 2016

                                        10
       Case 1:20-cv-04379-KPF Document 26 Filed 07/20/21 Page 11 of 29




WL 3198309, at *3 (internal quotation marks omitted) (quoting Malanga v. N.Y.

Univ. Langone Med. Ctr., No. 14 Civ. 9681, 2015 WL 7019819, at *3 (S.D.N.Y.

Nov. 12, 2015) (“Malanga I”)).

      Moreover, “a plaintiff is required to show a good faith basis, or objectively

reasonable basis, for believing that he or she was investigating matters in

support of a viable FCA case.” Swanson, 2016 WL 3198309, at *3 (internal

quotation marks omitted) (quoting United States ex rel. Sasaki v. N.Y. Univ.

Med. Ctr., No. 05 Civ. 6163 (LMM) (HBP), 2012 WL 220219, at *12 (S.D.N.Y.

Jan. 25, 2012), aff’d sub nom. ABC v. NYU Hosps. Ctr., 629 F. App’x 46 (2d Cir.

2015) (summary order)). Thus, to determine whether an employee engaged in

“protected activity,” a court must evaluate whether “[i] the employee in good

faith believes, and [ii] a reasonable employee in the same or similar

circumstances might believe, that the employer is committing fraud against the

government.” Ortiz v. Todres & Co., No. 15 Civ. 1506 (LGS), 2019 WL 1207856,

at *4 (S.D.N.Y. Mar. 14, 2019) (internal quotation marks omitted) (quoting

Lawrence v. Int’l Bus. Mach. Corp., No. 12 Civ. 8433 (DLC), 2017 WL 3278917,

at *6 (S.D.N.Y. Aug. 1, 2017)); see also Koshy v. Regeneron Pharm., Inc., No. 17

Civ. 7781 (VB), 2019 WL 6895563, at *5 (S.D.N.Y. Dec. 18, 2019).

      Defendant argues that Plaintiff’s internal complaints were merely a part

of her job responsibilities and motivated by a desire to ensure that Defendant

would “pass federal regulations.” (Def. Br. 7-11 (quoting Compl. ¶ 19)). As

such, Defendant submits that Plaintiff’s internal reporting was not “directed” at

exposing a fraud upon the government, and did not constitute protected

                                        11
       Case 1:20-cv-04379-KPF Document 26 Filed 07/20/21 Page 12 of 29




activity. (Id.). With particular respect to Plaintiff’s investigation and reporting

of Defendant’s alleged $200 admission charges for Head Start summer

programming, Defendant argues that its summer program charges did not

constitute fraud on the government. (Id. at 11-12). Lastly, Defendant argues

that Plaintiff’s allegations regarding its “fraudulent and wasteful spending” are

conclusory and insufficiently pleaded. (Id. at 12-14). The Court is

unpersuaded by these arguments, and finds that Plaintiff has sufficiently

pleaded that she engaged in protected activity under the FCA.

      First, Plaintiff’s actions were not a “mere investigation of [her] employer’s

failure to comply with federal regulations,” but rather “were directed at

exposing fraud upon the government.” Fisch, 2012 WL 4049959, at *5

(internal quotation marks omitted) (quoting Moor-Jankowski, 1998 WL 474084,

at *10). 4 Although Plaintiff acknowledges that she discovered Defendant’s


4     With respect to Defendant’s argument that Plaintiff was merely engaged in conduct that
      fell within her job description, Plaintiff submits that Defendant is conflating the
      “protected activity” and “notice” elements of an FCA retaliation claim. (Pl. Opp. 11 n.1).
      Defendant responds by referring the Court to cases in which courts have considered
      whether conduct falls within the scope of an employee’s job responsibilities in
      determining whether it constitutes protected activity. (Def. Reply 2-3). See Lawrence,
      2017 WL 3278917, at *9 (finding that plaintiff’s reporting of concerns about his
      employer’s internal controls was not protected activity given that, as an internal
      auditor, the “identification of weaknesses in internal controls was part and parcel of his
      job responsibilities”); Faldetta, 2000 WL 1682759, at *12 (concluding that plaintiff did
      not participate in protected activity where he “engaged in conduct that ordinarily falls
      within the context of his job responsibilities”). However, other courts have rejected
      similar arguments in conducting the “protected activity” inquiry. See, e.g., Fisch v. New
      Heights Acad. Charter Sch., No. 12 Civ. 2033 (DLC), 2012 WL 4049959, at *5-6
      (S.D.N.Y. Sept. 13, 2012) (finding that, despite defendant’s argument that plaintiff was
      “simply acting in his capacity as [Chief Operating Officer],” plaintiff had engaged in
      protected activity where he had “investigat[ed] matters that were calculated, or
      reasonably could lead, to a viable FCA action” (quoting Shekoyan v. Sibley Int’l, 409
      F.3d 414, 423 (D.C. Cir. 2005))). In any event, as the Court will discuss further when it
      turns to the “notice” element, accepting Plaintiff’s allegations as true, it is unable to
      conclude from the pleadings that her alleged protected activity fell within the scope of
      her job responsibilities.

                                             12
       Case 1:20-cv-04379-KPF Document 26 Filed 07/20/21 Page 13 of 29




backdating of receipts “while performing her job duties,” her investigation did

not cease with this review of her supervisees’ records. (See Compl. ¶¶ 13-14).

Plaintiff investigated further, and upon discovering the purpose of the

backdating as well as the prohibited charges for the Head Start summer

program, reported her findings to Kelly, Defendant’s President and Chief

Executive Officer. (Id. at ¶¶ 14-17). Specifically, Plaintiff informed Kelly of “her

knowledge of [Defendant’s] misappropriation and misuses of certain funds that

Defendant received from the government.” (Id. at ¶ 17). See Garcia, 2011 WL

1458155, at *4 (finding that plaintiff engaged in protected activity where, inter

alia, he “raised the issue of ‘the company’s misuse of government funds’” at a

meeting with defendant’s executive director and chief financial officer). One

month later, Plaintiff was told by McCleod-Cato first that “nothing was going to

be done” by Kelly, and then that McCleod-Cato would “take care of it” (Compl.

¶ 19), after which Plaintiff again met with Kelly to discuss “the spending issues

involving Head Start funds” (id. at ¶ 20). 5 Based on these allegations, it is

evident that Plaintiff did not merely “inform[] a supervisor of a problem,” but

rather took “additional steps.” See United States ex rel. Sarafoglou v. Weill Med.

Coll. of Cornell Univ., 451 F. Supp. 2d 613, 624 (S.D.N.Y. 2006). 6 Similar


5     While Plaintiff alleges that she told McCleod-Cato in this conversation that “we have to
      take steps to pass federal regulations” (Compl. ¶ 19), the Court disagrees with
      Defendant that this exchange necessarily negates Plaintiff’s other conduct indicating
      that she held concerns about Defendant’s potential fraud. In particular, as discussed
      above, Plaintiff recounts two separate meetings with Kelly convened to discuss
      Defendant’s “misappropriation and misuse of certain funds” and “spending issues
      involving Head Start funds.” (Id. at ¶¶ 17, 20).
6     Plaintiff also alleges that following her conversations with Kelly, and upon learning that
      Defendant had continued its practice of backdating receipts, she submitted a written
      complaint to Head Start detailing the findings of her investigation. (Compl. ¶ 23).

                                              13
       Case 1:20-cv-04379-KPF Document 26 Filed 07/20/21 Page 14 of 29




“confrontations” with defendants have been deemed sufficient to establish that

a plaintiff has engaged in protected conduct. See Garcia, 2011 WL 1458155, at

*4 (collecting cases); see also United States ex rel. Scharff v. Camelot

Counseling, No. 13 Civ. 3791 (PKC), 2016 WL 5416494, at *10 (S.D.N.Y.

Sept. 28, 2016) (finding that plaintiff engaged in protected conduct when he

informed his supervisors and others that he had discovered “examples of false

information submitted to Medicaid for reimbursement” and “had previously

raised his concerns with supervisors and with [defendant’s] compliance officer,

and advised him that he believed [defendant] was not complying with Medicaid

regulations”). While Defendant contends that Plaintiff’s allegations are similar

to those deemed insufficient in Johnson v. University of Rochester Medical

Center, in that decision “plaintiffs’ complaints appear[ed] to have been

primarily motivated by frustration with [physicians] who were ignoring their

responsibilities … and moral objections to falsifying patient paperwork, rather

than by a desire to expose or investigate Medicare/Medicaid fraud.” 686 F.

Supp. 2d 259, 269 (W.D.N.Y. 2010). In contrast, here there is no indication

that Plaintiff harbored any such personal motivations.




      Defendant does not attempt to argue that Plaintiff’s letter to Head Start did not
      constitute protected activity, but rather, asserts that Plaintiff has failed to allege that
      Defendant had any notice of Plaintiff’s communications with Head Start. (See Def.
      Br. 14-15; Def. Reply 6-7). For the reasons discussed in this section, Plaintiff’s
      allegations regarding her internal reporting suffice to establish that she engaged in
      protected activity. Moreover, as the Court will discuss further when it turns to the next
      stage of the analysis, it finds that Plaintiff has sufficiently pleaded that Defendant had
      knowledge of her internal complaints.

                                              14
       Case 1:20-cv-04379-KPF Document 26 Filed 07/20/21 Page 15 of 29




      Second, Plaintiff has plausibly alleged a good faith or objectively

reasonable basis for believing that she was investigating matters in support of

a viable FCA case. Defendant argues conclusorily that no reasonable person

would believe that the Head Start summer programming charges constituted

fraud under the FCA. (Def. Br. 11-12). Even were the Court to accept this

argument on its face, Plaintiff has nonetheless alleged protected activity

premised upon her investigation and reporting of Defendant’s receipt

backdating. Cf. Fisch, 2012 WL 4049959, at *5 (finding that plaintiff plausibly

alleged that he gathered facts and information about defendant’s conduct that

“reasonably could have led to a viable FCA action,” where he alleged that he

uncovered “widespread accounting irregularities,” including the “backdating of

certain approved purchase orders and invoices”). The Court is also persuaded

that Plaintiff could have reasonably believed that Defendant’s practice of

charging students who participated in the Head Start program was fraudulent,

as Defendant was allegedly accepting federal funds on the condition that the

program would be free of charge, and then proceeding to charge students for

participating in the program. Cf. United States v. Wells Fargo Bank, N.A., 972

F. Supp. 2d 593, 622 (S.D.N.Y. 2013) (“‘[A]n improper claim’ [under the FCA] is

any claim ‘aimed at extracting money the government otherwise would not have

paid.’” (quoting Mikes v. Strauss, 274 F.3d 687, 696 (2d Cir. 2001))); Kall v.

Peekskill City Sch. Dist., No. 18 Civ. 10199 (NSR), 2020 WL 2555256, at *6

(S.D.N.Y. May 19, 2020) (finding that plaintiff had sufficiently pleaded

protected activity where she alleged that she “believed” defendant had engaged

                                        15
       Case 1:20-cv-04379-KPF Document 26 Filed 07/20/21 Page 16 of 29




in “the unlawful stealing of public funding, fraud, public corruption, and/or

misuse of public funds”). While further illumination on Defendant’s practices

and exchanges with Head Start may impact the Court’s ultimate disposition of

this case, at this stage in the proceeding, the Court accepts that Plaintiff has

made a sufficient showing as to her “good faith” or “objectively reasonable”

belief. See Swanson, 2016 WL 3198309, at *4-5 (“absent clarification” on

defendant’s internal guidelines and state and federal rules regarding the

disbursal of funds, the district court could not determine whether plaintiff had

failed to allege a “predicate violation” of the New York False Claims Act,

“particularly because [plaintiff] need only ‘show a good faith basis, or

objectively reasonable basis, for believing that he ... was investigating matters

in support of a viable FCA case’” (internal quotation marks omitted) (quoting

Sasaki, 2012 WL 220219, at *12)); cf. id. at *4 (“[T]he line between ‘merely’

policing regulatory compliance, on the one hand, and investigating fraud, on

the other, can be a hazy one — and the inquiry is fact specific.” (alteration in

Swanson) (quoting Pitts v. Howard Univ., 111 F. Supp. 3d 9, 17 (D.D.C.

2015))).

      Third, the Court disagrees with Defendant that Plaintiff’s allegations of

“fraudulent and wasteful” spending are conclusory and insufficiently pleaded.

(See Def. Br. 12-14). Defendant argues that Plaintiff has failed to explain how

Defendant’s spending on children’s supplies was “fraudulent” or “wasteful.”

(Id. at 13). However, Plaintiff alleges that Defendant was “fraudulently

backdating receipts of purchases for children’s supplies … in order to fully

                                        16
       Case 1:20-cv-04379-KPF Document 26 Filed 07/20/21 Page 17 of 29




expend [its] current budget with Head Start” (Compl. ¶ 14), and that it engaged

in this conduct so as to “prevent Head Start from decreasing [its] budget for the

next fiscal year, as the budget would be based on the previous year’s spending”

(id. at ¶ 15). Given the factual support Plaintiff has proffered, the Court finds

such allegations to be neither conclusory nor insufficiently pleaded. See Fisch,

2012 WL 4049959, at *5 (finding that plaintiff plausibly alleged protected

conduct where he claimed that he investigated “a variety of financial

improprieties,” including backdating of certain purchase orders and invoices);

cf. Adiram v. Cath. Guardian Servs., No. 13 Civ. 6235 (SLT) (JO), 2015 WL

5706935, at *5 (E.D.N.Y. Sept. 28, 2015) (deeming allegations conclusory

where plaintiffs “provide[d] no details regarding the alleged fraud”).

      In sum, the Court finds that Plaintiff has plausibly alleged that she

engaged in protected activity. It will next address Defendant’s arguments that

it had insufficient knowledge of this protected conduct.

      2.    Plaintiff Has Alleged Defendant’s Knowledge of Her Protected
            Activity

      As noted, to satisfy the second element of an FCA retaliation claim,

Plaintiff must sufficiently plead that Defendant knew that she was engaging in

protected activity. Chorches, 865 F.3d at 95. “Absent such notice, then a

fortiori, [Defendant’s] actions could not constitute retaliation.” Faldetta, 2000

WL 1682759, at *13 (citation and internal quotation marks omitted). The

standard for notice is “flexible” — “the kind of knowledge the defendant must

have mirrors the kind of activity in which the plaintiff must be engaged.”

Lawrence, 2017 WL 3278917, at *7 (internal quotation marks omitted) (quoting
                                        17
       Case 1:20-cv-04379-KPF Document 26 Filed 07/20/21 Page 18 of 29




United States ex rel. Williams v. Martin-Baker Aircraft Co., 389 F.3d 1251, 1260

(D.C. Cir. 2004)).

      In analyzing this element, many courts have applied a “heightened

standard” of notice, requiring that “plaintiffs alleging that performance of their

normal job responsibilities constitutes protected activity must ‘overcome the

presumption that they are merely acting in accordance with their employment

obligations’ to put their employers on notice.” Swanson, 2016 WL 3198309, at

*5 (quoting Williams, 389 F.3d at 1261) (collecting cases). More recently,

however, some courts have considered whether this heightened standard

survived the 2009 amendments to the FCA, as

            the decisions propounding the heightened standard
            “were concerned with ensuring that the employer was
            on notice of an employee’s intentions of bringing or
            assisting in an FCA action,” while the 2009 amendments
            broadened the scope of the FCA’s whistleblower
            provision to protect against retaliation in cases where
            “the employee was engaged in efforts to stop an FCA
            violation, even if the employee’s actions were not
            necessarily in furtherance of an FCA claim.”

Id. at *5 (emphasis in Swanson) (quoting Malanga I, 2015 WL 7019819, at *3).

These courts have expressed concern that “holding fraud-alert employees to a

higher notice standard would essentially impose a hardship on a class of

plaintiffs who were subject to retaliation simply because they were doing their

job,” and have found that such employees’ internal reports of fraud are

sufficient to put an employer on notice. See Malanga v. N.Y. Univ., No. 14 Civ.

9681 (WHP), 2018 WL 333831, at *2 (S.D.N.Y. Jan. 9, 2018) (“Malanga II”)

(collecting cases). Other courts have continued requiring plaintiffs to meet the


                                        18
       Case 1:20-cv-04379-KPF Document 26 Filed 07/20/21 Page 19 of 29




heightened notice standard. See, e.g., Ortiz, 2019 WL 1207856, at *5

(reasoning that “[o]therwise, the FCA retaliation provision would confer virtual

immunity on an auditor for a government contractor from discipline or

termination related to his work, because all his work would be ‘protected

activity’”); see also Khurana, 2021 WL 50890, at *17; Lawrence, 2017 WL

3278917, at *7.

      Unsurprisingly, the parties disagree as to whether the heightened

standard for notice survived the 2009 amendments to the FCA. (See Pl.

Opp. 12-13; Def. Reply 4-5). 7 However, even were the Court to apply this

standard, it is unable to “discern from the allegations in the Complaint whether

[Plaintiff’s] actions were wholly ‘within [her] responsibilities’ or involved

reporting ‘outside the usual chain of command.’” Swanson, 2016 WL 3198309,

at *6; see also N. Adult Daily Health Care Ctr., 205 F. Supp. 3d at 300

(“Irrespective of the standard for notice, however, the Court cannot conclude

from the allegations in the Amended Complaint that the protected conduct

[plaintiffs] engaged in was, in fact, within their employment responsibilities,

instead of requiring them to act beyond those responsibilities or to report

beyond their usual chain of command.”).




7     Plaintiff makes the additional argument that the heightened notice requirement is
      reserved for “so-called fraud alert employees” (Pl. Opp. 12 (citing Malanga v. N.Y. Univ.
      Langone Med. Ctr., No. 14 Civ. 9681 (WHP), 2015 WL 7019819, at *3 (S.D.N.Y. Nov. 12,
      2015))), and is thus not applicable to her, as her position did not involve “the traditional
      role of auditor or investigator” (id.). For the reasons discussed above, the Court is
      unable to determine whether Plaintiff qualified as a “fraud alert employee” at this stage
      of the litigation. See Malanga I, 2015 WL 7019819, at *3.

                                              19
       Case 1:20-cv-04379-KPF Document 26 Filed 07/20/21 Page 20 of 29




      Defendant argues that: (i) Plaintiff’s position involved “reviewing the files,

records, and reports of subordinates, and detecting for issues in those

documents” (Def. Reply 4); 8 (ii) Plaintiff discovered the allegedly fraudulent

conduct “while performing her job duties” (id. at 6 (quoting Compl. ¶ 13)); and

(iii) Plaintiff reported the issues up the “chain of command” (id.). From this,

Defendant concludes that Plaintiff’s internal reporting fell within her work

responsibilities and was insufficient to provide notice. (Id.). However, the

Court cannot extrapolate merely from the allegation that Plaintiff’s

responsibilities included reviewing her supervisees’ files and submitting reports

the conclusion that her investigation and reporting of Defendant’s allegedly

fraudulent purchases and practice of charging for the Head Start summer

program fell entirely within the bounds of her job responsibilities. (See Compl.

¶ 12). In particular, Plaintiff’s allegation that McCleod-Cato told her that

“complaining” to Kelly “was a mistake” because Plaintiff had “no authority” to

do so indicates that Plaintiff’s reporting went beyond her duties and

circumvented Defendant’s chain of command. (Id. at ¶ 21). See Mikes v.

Strauss, 889 F. Supp. 746, 753-54 (S.D.N.Y. 1995) (finding that “defendants



8     In contrast, Plaintiff alleges that her job responsibilities included:
             [H]iring, training, and coaching Family Services Coordinators
             (“FSCs”) in the Head Start Family Service model and program
             requirements, ensuring that FSCs maintained organized family
             files and other records, reviewing and tracking individualized
             Family Partnership Agreements, monitoring files and workload of
             the FSCs, submitting accurate and timely reports as required, and
             visiting early childhood education centers on a regularly scheduled
             basis.
      (Compl. ¶ 12).

                                               20
       Case 1:20-cv-04379-KPF Document 26 Filed 07/20/21 Page 21 of 29




had reason to believe that plaintiff was investigating their alleged fraudulent

billing practices” based in part on defendants’ “alleged enraged reaction to

plaintiff’s unauthorized inspections”); cf. United States ex rel. Yesudian v.

Howard Univ., 153 F.3d 731, 745 (D.C. Cir. 1998) (concluding that plaintiff’s

investigation and complaints “could not have been mistaken for routine actions

in accordance with his employment obligations” where “the trial record

indicate[d] that [plaintiff’s] supervisors knew of and were distressed by his

whistleblowing activities”). Accepting Plaintiff’s allegations as true, the Court is

unable to determine that her responsibilities included the protected activity

alleged in the Complaint. See Swanson, 2016 WL 3198309, at *6 (“These open

questions require factual development and render dismissal inappropriate at

this stage.” (collecting cases)). 9

      Plaintiff has adequately alleged that Defendant had notice of her

protected activity. Plaintiff was persistent in her internal reporting of the

alleged violations. She met twice with Kelly to discuss the issues she had

identified, and subsequently learned that Kelly had in turn informed McCleod-

Cato about her complaints. (Compl. ¶¶ 17-21). See Sarafoglou, 451 F. Supp.


9     The Court is unpersuaded by the cases cited by Defendant in support of its argument
      that this issue can be decided at the motion to dismiss stage (Def. Reply 5), as in those
      cases plaintiffs put forth no allegations indicating that they were engaged in activity
      outside of their job responsibilities. See Lawrence, 2017 WL 3278917, at *9 (noting
      that plaintiff was an “internal auditor” and his reports entailed “nothing more than
      what he was obligated to disclose as an auditor”); United States ex rel. Ivanov v. Exelis,
      Inc., 41 F. Supp. 3d 50, 54 (D.D.C. 2014) (“[W]ithout any facts showing that [plaintiff]
      engaged in activity outside of his normal job responsibilities, [defendant] could not have
      been on notice that he was engaged in protected activity.”); cf. Faldetta, 2000 WL
      1682759, at *1, 12 (determining on summary judgment that a quality assurance section
      manager engaged in conduct that fell within his duty of “overseeing the inspection
      process to ensure compliance with government specifications”).

                                             21
       Case 1:20-cv-04379-KPF Document 26 Filed 07/20/21 Page 22 of 29




2d at 624-25 (deeming unconvincing defendants’ argument that they lacked

notice where plaintiff made multiple reports to both her supervisors and

others). Moreover, Kelly appears to have acknowledged the impropriety of

Defendant’s conduct, given that he allegedly encouraged Plaintiff to “be a team

player” and “keep things internal” during their August 2017 meeting. (Compl.

¶ 20). This further supports a finding that Plaintiff has sufficiently pleaded

notice. Cf. Fisch, 2012 WL 4049959, at *6 (determining that “a reasonable

factfinder could conclude that the [defendant] was on notice of a potential FCA

action” where defendant’s executive director “explicitly acknowledged that the

[defendant’s] actions were improper or illegal by stating that the [defendant]

was ‘too small to get caught’” (emphasis in original)).

      Finally, while Defendant argues that Plaintiff has failed to plead that it

had any knowledge of her communications with Head Start (see Def. Br. 14-

15), Defendant was clearly on notice of Plaintiff’s internal reports months

before her November 2017 letter to Head Start (see Compl. ¶ 23). Cf. Scharff,

2016 WL 5416494, at *10 (concluding that plaintiff “plausibly alleged” that his

supervisors were aware of his protected conduct where his complaint alleged

that he informed his supervisors and others “of his belief that they had

submitted false claims for Medicaid reimbursement”). The Court thus

concludes that Plaintiff has satisfied this element of her FCA retaliation claim.

      3.    Plaintiff Has Alleged Retaliatory Action

      Lastly, Plaintiff must show that Defendant took “adverse action” against

her “because of” her protected activity. Chorches, 865 F.3d at 95. While the


                                        22
       Case 1:20-cv-04379-KPF Document 26 Filed 07/20/21 Page 23 of 29




Second Circuit has not addressed the appropriate causation standard for FCA

retaliation claims, see Kall, 2020 WL 2555256, at *6 n.9, a number of courts in

this District have employed a “but-for” causation standard, rather than the

“less-stringent ‘motivating factor’ standard,” see id.; see also Malanga II, 2018

WL 333831, at *4 (“[T]his Court joins the chorus of courts recognizing a ‘but-

for’ causation standard under the FCA.”); Lawrence, 2017 WL 3278917, at *7

(“[T]he Supreme Court has clarified that the term ‘because of’ typically ‘imports,

at a minimum, the traditional standard of but-for causation.’” (quoting EEOC v.

Abercrombie & Fitch Stores, Inc., 575 U.S. 768, 772 (2015))).

      “[T]emporal proximity can support an inference of retaliation for

purposes of establishing a prima facie case of retaliation, but the proximity

must be ‘very close.’” O’Toole, 2020 WL 2512099, at *12 (alteration in O’Toole)

(quoting Dhar v. City of New York, 655 F. App’x 864, 865-66 (2d Cir. 2016)

(summary order) (quotation marks omitted)). That said, there is no “bright line

to define the outer limits beyond which a temporal relationship is too

attenuated to establish a causal relationship between the protected conduct

and allegedly retaliatory action.” Alvarado v. Mount Pleasant Cottage Sch. Dist.,

404 F. Supp. 3d 763, 785 (S.D.N.Y. 2019) (internal quotation marks omitted)

(quoting Summa v. Hofstra Univ., 708 F.3d 115, 128 (2d Cir. 2013)). While “a

seven-month gap between the protected conduct and retaliatory action may be

‘on its own ... too attenuated to give rise to an inference of but-for causation,’

courts have also concluded that gaps of seven and eight months may support a

sufficient temporal connection if accompanied by other indicia of retaliatory

                                         23
       Case 1:20-cv-04379-KPF Document 26 Filed 07/20/21 Page 24 of 29




motive.” Id. (ellipses in Alvarado) (internal citation omitted) (quoting Avillan v.

Brennan, No. 16 Civ. 5611 (AJN) (RLE), 2018 WL 4680027, at *5 (S.D.N.Y.

Sept. 28, 2018)). Notwithstanding, “[w]hen an employer produces sufficient

evidence to show a legitimate reason for a plaintiff’s termination, there is no

causal connection between allegedly protected activities and termination.”

Sasaki, 2012 WL 220219, at *13 (internal quotation marks omitted) (quoting

Liburd v. Bronx Lebanon Hosp. Ctr., No. 07 Civ. 11316 (HB), 2009 WL 900739,

at *11 (S.D.N.Y. Apr. 3, 2009)).

      Defendant argues that the temporal relationship between Plaintiff’s

internal reporting and termination is too attenuated to establish that she was

terminated in retaliation for any protected activity. (Def. Br. 16). Plaintiff

rejoins that the delay was, at most, seven to nine months, and thus her

retaliation was sufficiently temporally proximate to permit the inference of but-

for causation. (Pl. Opp. 21). Separately, Defendant argues that Plaintiff’s

allegations themselves demonstrate that she was fired for cause, specifically

due to her “serious misconduct” at the December 2017 conference, and that

Plaintiff failed to plead that the proffered grounds for her termination were false

or pretextual. (Def. Br. 17-19 (quoting Compl. ¶ 27)). In response, Plaintiff

maintains that she has adequately pleaded that Defendant’s basis for

termination was pretextual, as she has alleged “that [Defendant] asserted that

Plaintiff had violated a non-existent policy, falsely accused her of submitting

improper expense reimbursements, and did not discipline Plaintiff’s colleague




                                         24
       Case 1:20-cv-04379-KPF Document 26 Filed 07/20/21 Page 25 of 29




who was actually responsible for the parent’s participation — not Plaintiff — in

the conference.” (Pl. Opp. 22-23). 10

      While the Court agrees with Defendant that, in isolation, the nine-month

gap between Plaintiff’s initial internal report and her termination would not

permit the inference of retaliation, this gap in conjunction with Plaintiff’s other

allegations allows the Court to infer that she was fired “because of” her

protected activity. 11 Although Plaintiff first met with Kelly to raise concerns

about Defendant’s potentially fraudulent conduct in May 2017, she spoke with

him again in August 2017 to “further discuss[] the spending issues involving

Head Start funds.” (Compl. ¶¶ 17, 20). As Plaintiff was terminated in February

2018 (id. at ¶ 27), the Court agrees with Plaintiff that the relevant gap between

her protected activity and termination is properly understood as spanning

approximately seven months (see Pl. Opp. 21). A seven-month gap is itself “not



10    In her opposition brief, Plaintiff argues that the Court should apply the burden-shifting
      framework adopted in McDonnell Douglas in analyzing the causation element, noting
      that “the Second Circuit has implicitly endorsed the application of the McDonnell
      Douglas framework to Section 3730(h) claims.” (Pl. Opp. 20 (quoting Plotzker v. Kips
      Bay Endoscopy Ctr., LLC, No. 12 Civ. 9255 (GBD), 2017 WL 4326061, at *7 (S.D.N.Y.
      Sept. 8, 2017), aff’d sub nom. Plotzker v. Kips Bay Anesthesia, P.C., 745 F. App’x 436
      (2d Cir. 2018) (summary order))). In its reply brief, Defendant does not respond to this
      argument, or to any of Plaintiff’s other arguments regarding causation. (See Def. Reply).
      At the motion to dismiss stage, only the first step of the McDonnell Douglas
      framework — the plaintiff’s burden to allege a prima facie case of discrimination — is at
      issue. See Littlejohn, 795 F.3d at 311. While the Court is unaware of any courts in this
      Circuit that have applied the McDonnell Douglas framework in considering FCA
      retaliation claims at the motion to dismiss stage, for the reasons discussed therein, it
      finds that Plaintiff has alleged a prima facie case of retaliation. And with respect to
      causation, after consulting other relevant decisions that have considered FCA
      retaliation claims at the motion to dismiss stage, it finds that Plaintiff has sufficiently
      pleaded this element.
11    Defendant asserts that the relevant gap was ten months, but the Court agrees with
      Plaintiff that approximately nine months elapsed between her May 2017 meeting with
      Kelly and her February 2018 termination. (See Compl. ¶¶ 17, 27).

                                              25
       Case 1:20-cv-04379-KPF Document 26 Filed 07/20/21 Page 26 of 29




prohibitively remote” and “within the temporal range that [the Second Circuit

has] found sufficient to raise an inference of causation.” Summa, 708 F.3d at

128; cf. Garcia v. Yonkers Bd. of Educ., No. 15 Civ. 767 (NSR), 2018 WL

4007648, at *6 (S.D.N.Y. Aug. 21, 2018) (“[A]t times the Circuit has found three

months to be insufficient, but eight months indicative of a causal connection.”

(citations omitted)), aff’d, 803 F. App’x 441 (2d Cir. 2020) (summary order).

      Moreover, “the other surrounding circumstances,” support the inference

of causation. Summa, 708 F.3d at 128. In particular, Plaintiff has alleged that

her relationship with McCleod-Cato “deteriorated” following her meetings with

Kelly (Compl. ¶ 21), and that Kelly failed to “take any steps to curtail McCleod-

Cate’s conduct or prevent her from retaliating against Plaintiff” (id. at ¶ 22).

Plaintiff alleges that in a weekly leadership meeting in or around June 2017,

she learned that McCleod-Cato had been informed of her first meeting with

Kelly. (Id. at ¶ 19). During the meeting, McCleod-Cato stated: “I know that you

spoke to … Kelly about the violations, but he told me that nothing was going to

be done.” (Id.). Following Plaintiff’s second meeting with Kelly in August 2017,

McCleod-Cato “openly criticized” her, “acted cold and hostile towards” her, and

told Plaintiff she had “no authority” to complain to Kelly. (Id. at ¶ 21). In

September 2017, Plaintiff met with Kelly “to address McCleod-Cato’s sudden

hostility towards her and to express her concern that she was being retaliated

against for her previous reporting of the incidents.” (Id.). However, Kelly

merely encouraged Plaintiff “to try other ways of working with the situation and

dealing with McCleod-Cato,” and failed to intervene to address McCleod-Cato’s

                                        26
       Case 1:20-cv-04379-KPF Document 26 Filed 07/20/21 Page 27 of 29




alleged retaliation. (Id. at ¶ 22). Approximately five months later, Plaintiff’s

employment was terminated by McCleod-Cato for “abundantly false” reasons.

(Id. at ¶¶ 27, 30). This alleged hostile behavior towards Plaintiff, coupled with

her protected conduct’s “reasonably close temporal proximity” to her

termination, permits the Court to infer at this stage that Plaintiff’s employment

was terminated in retaliation for her protected activity. See Summa, 708 F.3d

at 128 (“[T]he combination of reasonably close temporal proximity and the

particular context in this case is sufficient to infer causation[.]”); Alvarado, 404

F. Supp. 3d at 785-86 (concluding that plaintiff had sufficiently established

but-for causation where she alleged an eight-month gap between her complaint

and defendant’s retaliatory action, plus “a pattern of conduct and relationships

that indirectly support an underlying retaliatory motivation”).

      Defendant’s argument that Plaintiff has failed to plead that its “grounds

for terminating [her] were false or pretextual” is unavailing. (Def. Br. 18-19).

In support, Defendant refers the Court to Lawrence, where the district court

determined that “conclusory assertion[s] that [defendant’s] reason for

terminating [plaintiff’s] employment was ‘false’ and a ‘pretext for unlawful

retaliation’ are entitled to no deference on a motion to dismiss.” 2017 WL

3278917, at *8. However, in contrast to the plaintiff in Lawrence, Plaintiff here

has alleged far more than mere conclusory assertions. The Complaint alleges

that Plaintiff was ostensibly terminated for conduct that occurred in connection

with a December 2017 conference — specifically, “mishandling [Defendant’s]

funds” by allegedly “treating” a student’s parent to dinner and “falsifying car

                                         27
       Case 1:20-cv-04379-KPF Document 26 Filed 07/20/21 Page 28 of 29




service receipts” that Plaintiff either submitted or assisted the parent in

submitting. (Compl. ¶¶ 24-29). It further alleges that the “stated reasons” for

Plaintiff’s termination were “abundantly false,” as: (i) Defendant never provided

any policies or guidelines related to food or transportation expenses during the

conference; (ii) the parent attending the conference submitted her receipts to

Defendant, and Plaintiff was unaware of the contents of the receipts;

(iii) Plaintiff was not responsible for the parent’s attendance at the conference;

and (iv) the employee responsible for the parent’s attendance at the conference

was never disciplined. (Id. at ¶¶ 26, 30-31). Construing these allegations

liberally and accepting the well-pleaded facts as true, Plaintiff has satisfactorily

pleaded that Defendant’s bases for her dismissal were pretextual. See Kall,

2020 WL 2555256, at *7 (accepting plaintiff’s allegations that defendant’s

professed reasons for her dismissal were pretextual).

      In sum, the Court finds that Plaintiff has alleged a viable retaliation

claim under the FCA, and therefore denies Defendant’s motion to dismiss.




                                        28
         Case 1:20-cv-04379-KPF Document 26 Filed 07/20/21 Page 29 of 29




                                   CONCLUSION

      For the reasons set forth in this Opinion, Defendant’s motion to dismiss

is DENIED. The Clerk of Court is directed to terminate the motions at docket

entries 17 and 25. Defendant is hereby ORDERED to file a responsive pleading

on or before August 10, 2021. Further, on or before August 17, 2021, the

parties are ORDERED to submit a joint status letter and a proposed Civil Case

Management Plan.

      SO ORDERED.

Dated:        July 20, 2021
              New York, New York            __________________________________
                                                 KATHERINE POLK FAILLA
                                                United States District Judge




                                       29
